Beardsley, Justice.
Held, the commissioner’s order void, under the 97th rule; that a report of referees was equivalent to a verdict within the statute (2 R. S. p. 209, § 20); and that the case became settled by force of the rule of this court, at least after the expiration of twenty days from the day of service of notice of settlement, and the plaintiff’s proceedings were, therefore, regular, but permitted the defendant on terms *133to have the case settled by the referees, and to argue it; the judgment, execution and levy to stand as security, unless he gave a bond with approved security to pay the judgment, if ' sustained, in which case the execution and levy on the goods of defendant was to be set aside, but the judgment to stand. Rule accordingly.